Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Jerry Johnson, Appellant                              Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-13-00169-CR          v.                        13F0152-005). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                          Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment of September 16,
2013, in the following respects:
        (1) the judgment’s designation of the statute for the offense is amended from Section
22.021 to Section 22.011 of the Texas Penal Code; and
        (2) the judgment’s designation of the degree of the offense is amended from a first degree
felony to a second degree felony.

       We note that the appellant, Jerry Johnson, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MAY 15, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk